Supreme Court

                                                           No. 2020-255-Appeal.
                                                           (KC 20-506)


              Maria Rosa                    :

                   v.                       :

   Wakefern Food Corporation a.k.a.         :
       Price Rite of Cranston.


                                    ORDER

      The plaintiff in this case, Maria Rosa, appeals from an April 2, 2021 judgment

of the Kent County Superior Court dismissing on statute of limitations grounds her

complaint, in which she sought damages for personal injuries allegedly sustained

during a slip-and-fall incident at a grocery store owned by the defendant, Wakefern

Food Corporation a.k.a. Price Rite of Cranston, located in Cranston, Rhode Island.

This case came before the Supreme Court pursuant to an order directing the parties

to show cause why the issues raised in this appeal should not be summarily decided.

After carefully considering the parties’ arguments (both written and oral) and after

reviewing the record, we are of the opinion that cause has not been shown and that

the appeal may be resolved without further briefing or argument. For the reasons

set forth in this order, we vacate the judgment of the Superior Court.



                                        -1-
       At the time when the events giving rise to this appeal were taking place, the

nation and this state were in the midst of a pandemic of fearsome proportions. It

was represented to us at oral argument by Ms. Rosa’s counsel that, while the

pandemic was raging with particular severity, he was confronted with a series of

logistical and computer-related issues that resulted in his failing to file the complaint

in this action in strict accordance with the terms of the pertinent statute of limitations.

       Given the totality of the rather unique circumstances presented by this case,

coupled with the fact that the complaint was in fact electronically filed in the

Superior Court within days after the pertinent deadline, it is our opinion that it would

be preferable for this case to proceed in the usual manner rather than being dismissed

on the basis of the belated filing of the complaint.           See generally Rivera v.

Employees’ Retirement System of Rhode Island, 70 A.3d 905 (R.I. 2013). In so

ruling, we specifically decline to base this decision on “abuse of discretion” or

“excusable neglect” grounds; rather, this decision is based solely on our appreciation

of the uniqueness of the particular attendant circumstances relative to this case that

transpired in the midst of an unprecedented public health crisis.




                                           -2-
      Accordingly, we vacate the judgment of the Superior Court. The record may

be returned to that tribunal.

      Entered as an Order of this Court this 16th   day of    March      2022.

                                             By Order,



                                             ____________________________
                                                  /s/ Debra A. Saunders, Clerk
                                             Clerk




                                       -3-
                                              STATE OF RHODE ISLAND
                                       SUPREME COURT – CLERK’S OFFICE
                                             Licht Judicial Complex
                                               250 Benefit Street
                                             Providence, RI 02903

                                 ORDER COVER SHEET

                                    Maria Rosa v. Wakefern Food Corporation a.k.a.
Title of Case
                                    Price Rite of Cranston.
                                    No. 2020-255-Appeal.
Case Number
                                    (KC 20-506)

Date Order Filed                    March 16, 2022

                                    Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                    Long, JJ.

Source of Appeal                    Kent County Superior Court


Judicial Officer from Lower Court   Associate Justice Jeffrey A. Lanphear

                                    For Plaintiff:

                                    Christopher J. Petrarca, Esq.
Attorney(s) on Appeal               For Defendant:

                                    Amanda R. Prosek, Esq.
                                    Douglas L. Price, Esq.




SU-CMS-02B (revised June 2020)